Citation Nr: 1136901	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-38 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chondromalacia of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from September 2004 to August 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision. 

In his September 2011 brief, the Veteran's representative made arguments regarding a claim for service connection for a shoulder disability.  However, having reviewed the evidence of record, the Board concludes that this issue is not in fact on appeal.  

Service connection for a right shoulder disability was listed as an issue on the statement of the case, but the Veteran very specifically indicated in her substantive appeal that she only wished to pursue her claim for her right knee.  

Service connection for a shoulder disability was also listed as an issue on the Form 8, certifying the Veteran's appeal to the Board.  However, the regulations explain that the certification is used for administrative purposes only and does not serve to either confer or deprive the Board jurisdiction over an issue.  38 C.F.R. § 19.35.  

The Board has considered whether it nevertheless had jurisdiction over this issue, pursuant to the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, the case at hand is similar to Percy only to the extent that the RO certified an issue for appeal.  Unlike Percy, in this case, aside from the certification notice, VA has taken no additional action to lead the Veteran to believe that this issue is on appeal.  The Veteran has not submitted, and VA has not otherwise received into the record, any evidence or argument on the issue of a shoulder disability since the Veteran's substantive appeal was received.  Moreover, the Veteran was very specific in her substantive appeal that she only wanted to pursue a claim for service connection for a right knee disability.  

Thus, the Board concludes that it does not have jurisdiction over a claim for service connection for a right shoulder disability.  Furthermore, because there is no indication that the inclusion of a right shoulder disability in the representative's brief is anything other than a misreading of the procedural history of this case, a claim for service connection for a right shoulder disability will not be referred.

It is noted that the Veteran initially requested a hearing before the Board, but she subsequently withdrew her hearing request in writing.  As such, no hearing was provided. 


FINDINGS OF FACT

1.  The Veteran consistently reported pain in her right knee following service.

2.  The Veteran was diagnosed with chondromalacia of the right knee as shown on an MRI within one year of separation from service.


CONCLUSION OF LAW

Criteria for service connection for chondromalacia of the right knee have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, the second and third prongs enumerated in Hickson may be establishing by showing a continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In this case, the Veteran served less than a year on active duty, and was discharged from service in August 2005 as she had difficulty adjusting to military service.

She promptly filed a claim for VA disability benefits in August 2005, seeking service connection for a painful right knee.  She indicated that the problem began in approximately November 2004 while she was stationed at Fort Jackson.  

Service treatment records do not show any knee treatment while the Veteran was in service, but she explained in her notice of disagreement that she had been reluctant to seek treatment for fear of being required to repeat her initial training.  

The Veteran underwent a VA examination in March 2006 at which she denied any specific knee trauma while in service.  The Veteran was noted to be able to do her activities of daily living and she used no medical aids.  On examination, the Veteran demonstrated full range of motion in her right knee with no subpatellar crepitus or instability.  There was no fluid and no tenderness.  Moreover, repetitive motion did not cause an increase in pain or fatigability.  The examiner asserted that the examination was normal with regard to the right knee, but he acknowledged that the Veteran did report knee pain of unknown etiology.

While no knee disability was diagnosed at the Veteran's VA examination, it is noted that an MRI of the right knee was taken several months later in August 2006 which revealed low grade chondromalacia in the Veteran's right knee.

While the chondromalacia does not appear to limit the Veteran's functionality or range of motion, or cause instability, it is nonetheless productive of pain and is considered a disabling condition for VA purposes.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  

In this case, the Veteran is not considered competent to diagnose a specific knee disability such as chondromalacia, as this is a medically complex determination.  However, she is competent to report knee pain as this is a symptom capable of lay observation.
 
Moreover, the Veteran is considered competent to assert that she developed knee pain in service, and that she had experienced it continually since service.  The Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, there is no evidence which contradicts any of the Veteran's assertions.  She began reporting the presence of right knee pain within the month she separated from service; and she has consistently reported knee pain at her medical appointments in the years following service.  Even when no specific knee disability was diagnosed at the Veteran's VA examination, the examiner acknowledged the Veteran's report of knee pain.  As such, the Board finds that the Veteran has credibly reported knee pain which had its onset in service.

Furthermore, while no right knee disability was diagnosed at the Veteran's VA examination, the Board notes that no radiographic testing (such as x-rays or an MRI) appears to have been conducted at this examination; as such, it was impossible for the examiner to totally rule out internal derangement of the Veteran's knee.  Following the examination, the Veteran continued to report knee pain and she was eventually provided with an MRI several months later which revealed low grade chondromalacia in her right knee.

As such, the Veteran reported right knee symptomatology which began in service and which led to the diagnosis of chondromalacia within a year of separation from service.  The Veteran's reports of right knee pain are credible, and provide the most probative evidence on the question of whether there was a continuity of symptoms since service. 

Based on the above, the Board finds that the evidence is at least in equipoise as to whether chondromalacia of the right knee began during the Veteran's time in military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for chondromalacia of the right knee warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board notes that this grant of service connection encompasses only chondromalacia of the right knee and any functional limitations that chondromalacia causes.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for chondromalacia of the right knee is granted.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


